Appeal from an order and judgment (one paper) of the Supreme Court, Oneida County (Samuel D. Hester, J.), entered October 9, 2006 in a proceeding pursuant to CPLR article 75. The order and judgment denied the petition for a stay of arbitration and vacatur of respondent’s demand for arbitration.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Scudder, P.J., Hurlbutt, Lunn, Green and Pine, JJ.